

117 S1496 IS: Child Welfare Workforce Support Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1496IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Kaine (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to fund demonstration projects to improve recruitment and retention of child welfare workers. 1.Short titleThis Act may be cited as the Child Welfare Workforce Support Act.2.PurposeThe purpose of this Act is to demonstrate the impact of recruitment and retention strategies in the child welfare workforce and identify effective evidence-based strategies for improved worker recruitment, retention, and advancement.3.DefinitionsIn this Act—(1)the term caseworker means an individual employed or contracted by a State who works in the field of prevention, identification, and treatment of child abuse and neglect;(2)the term child welfare workforce means professional and paraprofessional personnel employed by, or affiliated with, a State in the fields of health care, medicine, law enforcement, judiciary, social work and child protection, education, child care, and other relevant fields, or individuals such as court appointed special advocates or guardian ad litem, who are engaged in, or intend to work in, the field of prevention, identification, and treatment of child abuse and neglect;(3)the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);(4)the term secondary trauma means the secondary traumatic stress or vicarious trauma that can occur when a professional experiences stress or symptoms of trauma when working with children and families who are experiencing abuse, neglect, or family violence;(5)the term Secretary means the Secretary of Health and Human Services; and(6)the term State has the meaning given such term in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).4.Demonstration program(a)In generalThe Secretary shall conduct a 5-year demonstration program under which the Secretary awards, on a competitive basis, grants to eligible entities to plan and implement activities to achieve the strategic objectives described in subsection (d) with respect to the child welfare workforce.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State or local governmental agency, Indian Tribe or Tribal organization, a nonprofit entity, or the lead entity administering a grant to the applicable State or Indian Tribe under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).(c)ApplicationsAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(1)a description of the strategic objectives described in subsection (d) that the eligible entity intends to strengthen the child welfare workforce;(2)a description of the eligible entity and evidence of the eligible entity’s capacity to carry out activities to achieve the strategic objectives as described under paragraph (1);(3)an analysis of child welfare workforce needs of the State, and barriers to recruitment and retention of such workforce, including the impact of caseloads, salaries, and workplace violence prevention plans on retention, and which may include consideration of any employee surveys on the organizational structure of relevant entities;(4)a description of the current or prospective employees that will be targeted or recruited by the strategic objectives selected from subsection (d), including an analysis of the demographic characteristics of the child welfare workforce;(5)a description of the activities the eligible entity intends to undertake to sustainable progress towards achieving such strategic objectives;(6)a description of the performance measures the eligible entity intends to use to measure progress towards achieving such strategic objectives;(7)a description of the eligible entity's pre-service training and continuum of support that such entity intends to use for the child welfare workforce, including professionalization of the supervisory workforce;(8)a description of the Federal and non-Federal resources, available under provisions of law other than this section and the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.), that will be leveraged in support of the activities under the grant;(9)a timeline for implementing and making progress towards achieving such strategic objectives, and assurances that the eligible entity will provide periodic reports to the Secretary on such progress, as the Secretary may require; and(10)an identification of technology infrastructure updates the eligible entity intends to employ in order to improve case worker support.(d)Strategic objectivesThe activities to be carried out under each grant awarded under this section shall be designed to achieve strategic objectives that—(1)include—(A)analysis of the child welfare workforce needs in the applicable State, in order to reduce barriers to recruitment, development, and retention of such workforce, which may include conducting a time study to determine how the child welfare workforce allocated working hours toward required work activities;(B)planning for the recruitment, hiring, and pre-service training of prospective caseworkers and other members of the child welfare workforce, utilizing evidence-based, evidence-informed, or other promising practices;(C)planning for ongoing professional development opportunities and continuum of support to improve retention of child welfare workforce; and(D)consideration of best practices to meet the unique needs and development of infants, children, and youth, including such individuals with disabilities and children under age of 3; and(2)may include updating technology infrastructure in child welfare work systems and data sharing across child-serving systems.(e)Award requirements(1)DurationEach grant awarded under this section shall be for a period not to exceed 5 years, subject to the availability of funds.(2)AmountEach grant awarded under this section shall be in amount that is not more than $100,000 per year for the duration of the grant period. An eligible entity receiving a grant under this section may allocate not more than 5 percent of the funds awarded through a grant under this section to administrative expenses.(3)Allocation of awardsThe Secretary shall award up to 10 grants to States or counties and up to 3 grants to Indian Tribes, and shall ensure that grantees are regionally diverse and serve both rural and urban populations.(4)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that have high rates of child welfare workforce turnover.(f)Demonstration project activities(1)Required activitiesTo achieve the strategic objectives identified in an eligible entity’s application under subsection (c)(3), each eligible entity receiving a grant under this section shall carry out the following activities, in a manner that integrates services and funding sources to ensure effectiveness of the activities and that uses the grant funds efficiently:(A)Recruitment and hiring effortsThe eligible entity shall provide services to expand awareness of, interest in, and preparation for, careers in the child welfare workforce, which—(i)shall include prioritizing recruitment of nontraditional candidates (such as older workers transitioning from other fields or reentering the workforce after raising families; candidates whose race, ethnicity, and language capacity are reflective of communities they will be serving; or students); and(ii)may include—(I)updating child welfare workforce marketing and recruitment materials;(II)developing partnerships between the State and institutions of higher education to implement training programs specific to the needs of the child welfare workforce of the State;(III)providing internship and job shadowing opportunities for individuals considering careers in the child welfare workforce;(IV)developing a competency-based recruitment, screening, and selection process that may include completion of realistic caseworker exercises;(V)developing and using simulation activities to share with potential new caseworkers during the application process;(VI)creating materials depicting real job experiences and interactions with clients, emphasizing the direct impact that caseworker turnover has on children; and(VII)developing publicly available career opportunity hub and offer position matching services.(B)Support servicesThe eligible entity shall provide services to support the success of individuals employed by a child welfare agency, which shall include the following:(i)Early employment servicesServices provided to such individuals who are in their first 6 months of employment in the child welfare workforcem, to ensure that such individuals succeed in such careers, including—(I)mentoring from colleague with 2 or more years of child welfare work experience and may include compensation for mentors;(II)phased training and orientation over initial 6 months of employment, including explicit training related to identifying traumatic stress and secondary traumatic stress and support resources available to employees;(III)joint field visits with experienced child welfare worker; and(IV)low-risk initial caseload assignment with gradual increase in caseload size and difficulty.(ii)Employment servicesServices to ensure that such individuals employed by the State for more than 6 months have access to ongoing professional development and support to increase job sustainability and long-term retention, which—(I)shall include—(aa)providing peer mentoring, a crisis helpline, and onsite crisis response to address traumatic stress and secondary traumatic stress for caseworkers;(bb)providing support for supervisory personnel, including by conducting interviews, to assist employees in long-term career planning and discuss opportunities for advancement within the child welfare workforce;(cc)developing best practices to address caseworker burnout and other areas known to increase turnover; and(dd)providing a system of career advancement with wage progression and opportunities to attain further education and professional development; and(II)may include—(aa)creating additional positions to achieve manageable caseloads that reflect industry standards such as coaches, mental health specialists, substance abuse specialists, homelessness specialist, developmental disability specialists, and child psychiatrists;(bb)safety awareness training and supports in the field;(cc)providing multi-modal training opportunities (such as eLearning, blended classroom, video, webinar, and tools and job aids); and(dd)providing employee wellness programs and educational leave.(2)Technology infrastructureIn addition to the activities under paragraph (1), an eligible entity receiving a grant under this section may use such grant funds to identify and act upon opportunities for technology infrastructure updates to State systems to support the child welfare workforce, which may include—(A)ensuring technological accessibility for child welfare workers and other systems serving children and families;(B)equipping caseworkers with smart phones, tablets, or laptop computers;(C)providing technology professional development;(D)improving mobile and remote access capabilities for use of telehealth or similar services; and(E)addressing other needs within States.(g)Evaluation and progress reportsNot later than 2 years after receiving a grant under this section, and annually thereafter until the grant period ends, each eligible entity shall submit a report to the Secretary and to the governor of the State in which the eligible entity serves, that describes—(1)the activities funded by the grant; and(2)the progress the eligible entity has made towards achieving the strategic objectives identified under subsection (d)(3).(h)Administration by the Secretary(1)In generalThe Secretary may use not more than 10 percent of the amount appropriated under subsection (i) for each fiscal year for administrative expenses to carry out this section, including the expenses of providing the technical assistance and oversight activities under paragraph (2).(2)Technical assistance; oversightThe Secretary shall provide technical assistance and oversight to assist eligible entities in applying for grants under this section and carrying out programs using grants awarded under this section.(3)Evaluation and report(A)In generalThe Secretary shall conduct an evaluation of each grant awarded under this section and submit to Congress a report on such evaluation to Congress. Such report shall—(i)examine the results of the recruitment and retention initiatives supported by the States on the outcomes of the activities under subsection (f); and(ii)be completed not later than 180 days after the date on which the Secretary receives the report under subsection (g) from an eligible entity.(B)DataRecipients of grants under this section shall submit to the Secretary any data the Secretary may require for the evaluation and report under this paragraph.(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.